
	
		II
		111th CONGRESS
		2d Session
		S. 3660
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2010
			Mr. Crapo (for himself,
			 Mr. Barrasso, Mr. Ensign, Mr.
			 Enzi, Mr. Hatch,
			 Ms. Murkowski, Mr. Risch, and Mr.
			 Roberts) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To amend the Act of June 8, 1906, to require certain
		  procedures for designating national monuments, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Monument Designation
			 Transparency and Accountability Act of 2010.
		2.Limitation on
			 designation of national monumentsSection 2 of the Act of June 8, 1906
			 (commonly known as the Antiquities Act of 1906) (16 U.S.C. 431)
			 is amended—
			(1)by striking
			 Sec.
			 2. That the President and inserting the
			 following:
				
					2.Designation of
				national monuments
						(a)In
				generalSubject to the
				requirements of this section, the
				President
						;
			(2)by striking
			 Provided, That when such objects are situated
			 upon and inserting the following:
				
					(b)Relinquishment
				of private claimsIn cases in which an object described in
				subsection (a) is located
				on
					;
			(3)in subsection (a)
			 (as designated by paragraph (1)), by striking compatible with the proper
			 care and mangagement of the objects to be protected: and inserting
			 necessary to ensure the proper care and mangagement of the objects to be
			 protected.; and
			(4)by adding at the
			 end the following:
				
					(c)Requirements for
				designation of national monuments
						(1)In
				generalThe President may not issue a proclamation to designate a
				national monument under subsection (a) before the date that is 30 days after
				the date on which the President provides the proposed proclamation to—
							(A)Congress;
				and
							(B)the Governor of
				each State, the chief elected official of each unit of local government, and
				the governing entity of each tribal government with jurisdiction over any
				parcel of land located within the boundary of the proposed national
				monument.
							(2)Public
				participation
							(A)Public hearing
				requirement
								(i)In
				generalSubject to clause
				(v), not later than 90 days after the date on which the President issues a
				proclamation under subsection (a), the Secretary of the Interior (referred to
				in this section as the Secretary) shall hold at least 1 public
				hearing within a county or comparable unit of local government, any part of
				which is located within the boundary of the proposed national monument.
								(ii)NoticeNot later than 30 days before a public
				hearing is to be held under clause (i), the Secretary shall provide notice of
				the hearing to the public, including by publishing a notice in local newspapers
				and sending a written notice to stakeholders of the appropriate National Forest
				or Bureau of Land Management district.
								(iii)Participation;
				commentsThe Secretary
				shall—
									(I)ensure that all interested individuals are
				afforded an opportunity to participate in a hearing held under clause
				(i);
									(II)solicit comments from the public at the
				hearing; and
									(III)enter into the record all comments received
				at, or related to, the hearing.
									(iv)Availability of
				record
									(I)In
				generalAs soon as
				practicable after the date of a hearing held under clause (i), the Secretary
				shall make the record of the hearing (including a transcript of the hearing)
				available to the public on the Internet or by other electronic means.
									(II)ComponentsThe Secretary shall ensure that any
				components of the record of the hearing that are completed before the entire
				record is finalized are made available on completion of each of the
				components.
									(v)WaiverThe Secretary may decline to hold a public
				hearing under clause (i) if each unit of local government and tribal government
				within the boundary of the proposed national monument expressly waives the
				right to a hearing.
								(B)Notice and
				comment period requirementNot later than 30 days after the date on
				which the President issues a proclamation under subsection (a), the Secretary
				shall initiate a notice and comment period to receive comments from the public
				regarding the proclamation.
							(C)Report
								(i)ContentsNot
				later than 1 year after the date on which the President issues a proclamation
				designating a national monument under subsection (a), the President shall
				submit to Congress a report that includes—
									(I)an analysis of the
				economic impact of the designation on the communities within the boundary of
				the national monument, including an estimate of the tax revenues that would be
				lost to, or gained by, the Federal Government and State and local governments
				as a result of the designation;
									(II)an analysis of
				the impact the designation would have on energy security, including—
										(aa)an analysis of
				the effects of the loss of sites to produce wind, geothermal, or solar energy;
				and
										(bb)an estimate of
				the number of barrels of oil, tons of coal, or cubic feet of natural gas that
				would become unavailable as a result of the proclamation;
										(III)the projected
				impact of the designation on interests, rights, and uses associated with the
				parcels of land within the boundary of the national monument (including water
				rights, hunting, grazing, timber production, vegetation manipulation to
				maintain forest health, off-road vehicle use, hiking, horseback riding, and
				mineral and energy leases, claims, and permits);
									(IV)the record of any
				hearings held under subparagraph (A); and
									(V)any written
				comments received during the notice and comment period under subparagraph
				(B).
									(ii)Required
				coordinationThe preparation of the report under clause (i) shall
				be coordinated with the governing bodies described in section 210 of the
				Federal Land Policy and Management Act of 1976 (43 U.S.C. 1720).
								(iii)PublicationThe
				President shall ensure that there is published on the White House
				website—
									(I)during the period
				in which the report prepared under clause (i) is being compiled, each component
				of the report that is completed, on completion of the component; and
									(II)on submission of
				the report to Congress, the completed report.
									(D)Implementation
				guidelinesThe Secretary, in cooperation with the States, shall
				develop and publish guidelines to provide for the implementation of this
				paragraph.
							(3)Congressional
				approval of proclamation
							(A)Approval
				requiredA proclamation issued under subsection (a) shall cease
				to be effective on the date that is 2 years after the date on which the
				President issued the proclamation, unless the proclamation is approved by an
				Act of Congress on or before the last day of that 2-year period.
							(B)Management of
				land before approvalDuring
				the period beginning on the date of issuance of a proclamation under subsection
				(a) and the date of approval of the proclamation under subparagraph (A), the
				President shall ensure that any restriction placed on land and interests,
				rights, or uses associated with the parcels of land designated as a national
				monument (including water rights, hunting, grazing, timber production,
				vegetation manipulation to maintain forest health, off-road vehicle use,
				hiking, horseback riding, and mineral and energy leases, claims, and permits)
				is narrowly tailored and necessary for the proper care and management of the
				objects to be protected.
							(C)Effect of
				nonapprovalIf Congress does
				not approve a proclamation to designate a national monument under subparagraph
				(A), any reservation of land made by the proclamation, and any restriction
				imposed as a result of the proclamation on interests, rights, or uses
				associated with the parcels of land, shall cease to be effective on the date
				that is 2 years after the date of the issuance of the proclamation.
							(D)Prohibition on
				repeat proclamationsThe President may not issue a proclamation
				that is substantially similar to a proclamation previously issued under
				subsection (a) that Congress has not approved under subparagraph (A).
							(d)Limitation on
				restrictionsThe President
				shall ensure that any restriction placed on land and interests, rights, or uses
				associated with the parcels of land designated as a national monument by a
				proclamation issued under this section is narrowly tailored and necessary to
				ensure the proper care and management of the objects to be protected.
					(e)Effect on
				certain StatesNothing in
				this section affects—
						(1)the limitations on designations in the
				State of Alaska under section 906(j)(5) of the Alaska National Interest Lands
				Conservation Act (43 U.S.C. 1635(j)(5)); or
						(2)the limitations on designations in the
				State of Wyoming under the proviso of the last sentence of the first section of
				the Act of September 14, 1950 (64 Stat. 849, chapter 950; 16 U.S.C.
				431a).
						.
			
